Exhibit 10-w-5 Meritor, Inc. 2135 West Maple Road Troy, Michigan 48084-7121 USA 800-535-5560 Tel meritor.com Pedro Ferro Troy, MI November 2, 2011 Dear Pedro: This letter confirms our mutual understanding of your employment as an elected officer and Vice President and President, Industrial with Meritor, Inc. (“Company”). If you accept the terms of this letter, please return a signed copy to me. Base Salary You will continue to receive your current monthly base salary in accordance with Company payroll practices. Your performance will be assessed at the end of each performance year against both your annual goals and objectives and the Company’s performance. Based on your performance and the Company’s performance, your salary will be reviewed each year by the Compensation and Management Development Committee of the Board of Directors (“Committee”) which may, at its discretion, adjust your base salary as a direct result of your past performance. Any annual adjustments are typically effective the following February. (Nothing herein shall preclude the Chairman and CEO from effecting a downward adjustment of your salary if in his judgment and the judgment of the Compensation Committee, such adjustment is warranted as a result of the Company’s poor performance or other economic/business related factors.) Annual Incentive Plans You will be eligible to participate in the Company’s annual incentive plan (Incentive Compensation Plan or ICP) on a basis consistent with those of comparable executives. Your target award will be based upon the Incentive Compensation Plan target percentage for your position within the Company multiplied by your base salary at the end of the fiscal year. Actual award payments will be in accordance with the terms of the Incentive Compensation Plan and may be adjusted to reflect Company performance and your individual performance as approved by the Committee. Long-Term Incentives Your outstanding equity awards are subject to the provisions in your grant letters as well as any related equity award agreements. You will continue to participate in the Company’s Long-Term Incentive Plan (LTIP) cash performance plan cycles that are underway at the target cash award level contained in your employment or notification letters for those cycles. In addition, you will be eligible to participate in the Company’s Long-Term Incentive Plan (LTIP) cycles in future years on a basis consistent with those of comparable executives in accordance with the provisions of the LTIP and as approved by the Committee. Your LTIP target levels are based upon your position and Officer Band within the Company at the beginning of the three-year performance cycle. Pedro Ferro November 2, 2011 Page 2 of 7 Payment of any awards under the LTIP will be made in accordance with the terms and conditions of the LTIP and any related award agreements. Stock Ownership Guideline In order to assure your long term interest in the Company’s success, as an officer of the Company you are expected to acquire and retain a minimum of number of shares of Meritor Company common stock as determined for your level by the Compensation Committee from time to time. You will be notified of this requirement annually. The stock ownership guidelines provide a transition period within which to achieve compliance. This period ends five years after the date the ownership guidelines become applicable to you (i.e., five years after the date of your hire, becoming an officer or change the requirement). Benefits You will be eligible to participate in all employee retirement and health and welfare benefit plans maintained by the Company and offered to all full time employees of the Company, including medical, disability, life insurance and vacation, to the extent permitted by the terms of the plans and by the law, subject to the Company’s rights to amend or terminate such plans as set forth in those plans. As an officer of the Company, you will continue to be eligible for the following additional benefits, payable in accordance with the terms of the applicable policies, subject to the Company’s rights to modify or terminate such benefits: Car Allowance Financial Counseling Allowance Personal Excess Liability Coverage Severance Benefits If you incur a separation from service with the Company within the meaning of Section 409A (as defined below) (“Separation from Service”), you will be eligible for certain severance benefits as follows: By the Company Without Cause. Any accrued and unpaid salary and vacation pay through your date of Separation from Service with the Company (“Accrued Obligations”) paid within thirty (30) days following your Separation from Service or such earlier date as may be required by law. Monthly severance pay for a period of eighteen (18) months commencing on the date of your Separation from Service (“Severance Period”) payable in accordance with the following paragraphs. Notwithstanding any other provision of this Agreement to the contrary, in no event will any payments extend beyond the Severance Period. Your separation pay will be paid in equal semi-monthly installments beginning with the first payroll cycle that includes the Release Effective Date (as defined on page 6). You will receive any amount due for the period from the date of your Separation from Service through the Release Effective Date in a lump sum within one week of the Release Effective Date. Notwithstanding the foregoing, if you are a “specified employee” within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended and the final regulations thereunder (“Section 409A), you will be required to wait to receive any portion of your severance pay that is not exempt from Section 409A. Pedro Ferro
